833 F.2d 1380
Susan T. FULTZ, aka Susan Fultz-Small, Plaintiff-Appellee,v.Mason H. ROSE, V, Defendant-Appellant.
No. 86-5829.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 6, 1987.Decided Dec. 11, 1987.

James A. Beckwith, Wheat Ridge, Colo., for plaintiff-appellee.
James M. Weinberg, Los Angeles, Cal., for defendant-appellant.
Appeal from the United States District Court for the Central District of California.
Before ALARCON, NELSON and REINHARDT, Circuit Judges.

ORDER

1
The appeal in the above captioned action is hereby DISMISSED as moot.  An appeal must be dismissed as moot when intervening events that do not involve wrongful conduct by the appellee leave the appellate court unable to grant effective relief.    In re Combined Metals Reduction Co., 557 F.2d 179, 187 (9th Cir.1977).  Fultz sold the Rose property to Mr. and Mrs. Hawkins in compliance with the district court's March 7, 1986 order.  Because Mr. and Mrs. Hawkins are not parties to this action, we are no longer able to grant any effective relief from that order or to reach the merits of this appeal.


2
In accordance with the Supreme Court's guidance in United States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950), we dismiss this appeal and vacate the district court's order entered March 7, 1986.  Vacation of the March 7 order shall not operate retroactively and shall have no legal effect on actions or conduct already undertaken in reliance on or under the authority of that order.